DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
his action is in reply to the communications filed on 3/3/2020. The Examiner notes claims 1-26 are currently pending and have been examined.

Claim Interpretation
The term "squeezing component" is interpreted as a structure that pressurizes the liquid that is to be sprayed onto the mop head.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1-2, 4-16, & 19-26:  "a driving mechanism. Wherein the instant application the driving mechanism is not disclosed in the applicant's disclosure in either the claims, specification, or the figures. Therefore the limitation is further addressed in the sections below for 112a and 112b.
Claim 1, 22, & 26:  "a squeezing component." Wherein the instant application the squeezing component is interpreted per the applicant's disclosure in ¶10, ¶26-¶27, ¶52, & ¶55 and in Figures 2, 5, 11, & 13 (Item 52) to be impeller/blade wheel.
Claim 2, 6-16, & 22-25:  "a control mechanism." Wherein the instant application the control mechanism is interpreted per the applicant's disclosure in ¶14, ¶30, ¶33, & ¶56 to be a control member (see below for further details).
Claim 6-16 & 23-25:  "a control member." Wherein the instant application the control member is interpreted per the applicant's disclosure in ¶14-¶16, ¶33, & ¶56-¶58 to be a switch mechanism (see below for more details), a filter, or a lid with small pores.
Claim 7-14 & 24:  "a switch mechanism." Wherein the instant application the switch mechanism is interpreted per the applicant's disclosure in ¶14-¶17 & ¶58 and Figures 2, 5, 11, & 13 to be a valve that opens and closes based on the mop head contacting the contact component of the valve that extends above the top of the housing.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, 22, & 26
The claim states "a driving mechanism." The specification provides insufficient information for a person skilled in the art to determine what the driving mechanism is and what structures allows it to convert the telescopic motion of the upper rod into rotational motion of the lower rod and mop head. Therefore, it appears that the claim contains subject matter for which the inventor did not have possession at the time the application was filed. For examining purposes, the limitation will be interpreted as "a driver."
All dependent claims are similarly rejected.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 22, & 26
The claim states "a driver mechanism… converts a telescopic motion of the upper rod into a rotary motion of the lower rod".  It is unclear what allows this mechanism to work or perform the intended function. The specification is silent as to what the driving mechanism structure is and the figures also do not show it. For examining purposes, the limitation will be interpreted as "a driver."
All dependent claims are similarly rejected.
Regarding claim 2, 6, & 22
The claims states "a control mechanism".  It is unclear what this mechanism is as the specification and the claims only state that the control mechanism is a control member which controls the water intake speed of a water intake of the water spray mechanism. The control member has its own structure as defined in the specification and the claims. It seems that the control mechanism is just the control member and is redundant. For examining purposes, "control mechanism" will be interpreted as "control member." Therefore claim 2 & 22 will have control mechanism be replaced by control member and claims 6 & 23 will be changed as follows " wherein the 
All dependent claims are similarly rejected.
Regarding claim 2 & 22
The claim states "cleaning of the wiper includes two steps, the amount of water sprayed onto the wiper by the water spray mechanism in the first step is greater than the amount of the water in the second step". A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. For examining purposes, the limitation will be interpreted as being removed.
All dependent claims are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-Y is/are rejected under 35 U.S.C. 103 as being unpatentable over Delangue (EP 3269286 A2) in view of Huang (US 20170065144 A1), hereinafter Delangue and Lee, respectively.
Regarding claim 1. Delangue discloses a cleaning tool with a spin-drying bucket [Fig 1-2B], comprising a hand-operated rotary mop [90] and a bucket [4]; wherein, the hand-operated rotary mop comprises an…rod [94]…; the…rod has a mop head [92] with a wiper [93] disposed at a bottom of the lower rod [Fig 2A-2B]; a transmission shaft [10], used for connecting to the mop head [Fig 2B-3; 92 connects to 61 of 10 at 91 of the mop], is disposed in the bucket [Fig 3; 61 is in the bucket]; a water spray mechanism [¶102; a pumping device (i.e. water spray mechanism)] having a squeezing component [¶15-¶16; the pump comprises a rotating portion to pressurize the water to be sprayed] for spraying water to the wiper, is disposed in the bucket [Fig 3];…
Delangue does not teach an upper rod and a lower rod disposed in a nested arrangement, the upper rod extends telescopically from the lower rod, and the lower rod rotates relative to the upper rod, a driver disposed between the upper rod and the lower rod converts a telescopic motion of the upper rod into a rotary motion of the lower rod; the lower rod has a mop head with a wiper…when the mop head is connected to the transmission shaft, the rotation of the lower rod drives the transmission shaft, the mop head, and the squeezing component of the water spray mechanism to rotate together around a same axis.
Huang teaches an upper rod and a lower rod disposed in a nested arrangement [¶72-¶73; the mop has an inner and outer rod with the outer rod sleeved (i.e. nested) over at least a portion of the inner rod], the upper rod extends telescopically from the lower rod [¶73], and the lower rod rotates relative to the upper rod [¶73; the lower rod rotates relative to the upper rod], a driver [4] disposed between the upper rod and the lower rod converts a telescopic motion of the upper rod into a rotary motion of the lower rod [¶73]; the lower rod has a mop head [3] with a wiper [¶72; 3 has a wiper attached to it]…when the mop head is connected to the transmission shaft, the rotation of the lower rod drives the transmission shaft [16], the mop head, and the squeezing component [18] of the water spray mechanism to rotate together around a same axis and/or the same speed [Fig 11-12; ¶72-¶73 & ¶94-¶96; 3, 16, & 18 rotate about the same axis at the same speed].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pumping mechanism with the mop pushing down linearly and the mop bucket pump converting that motion into rotation and spinning a squeezing component as disclosed by Delangue with the pumping mechanism with the mop pushing down linearly and converting that motion into rotation of the mop head which connected to the transmission shaft spins said shaft and the squeezing component as disclosed by Huang as a simple substitution of a known element to produce predictable result of moving the driving device from the bucket to the mop which increases the space in the bucket to hold more water and allows for longer cleaning. 

Regarding claim 2. Delangue as modified teaches the cleaning tool of claim 1, wherein the water spray mechanism is controlled by a control member [Delangue:  Fig 3-4; ¶38, ¶108; a valve (19 & 20) controls the flow from the pump to the discharge outlets] that adjusts the amount of water sprayed onto the wiper by the water spray mechanism [Delangue:  ¶108; adjust the amount of water sprayed based on pressure].

Regarding claim 3. Delangue as modified teaches the cleaning tool of claim 1, wherein the squeezing component is an impeller driven to rotate by the transmission shaft [Delangue:  ¶15-¶16; the squeezing component is a rotary screw which is an impeller as it imparts motion to a fluid through rotation].

Regarding claim 4. Delangue as modified teaches the cleaning tool of claim 1, wherein a cleaning component [Delangue:  Fig 3-5; ¶96-¶98; 63-64 & 66 (both the springs and the tufts of brush hairs) form a cleaning component] used for cleaning the wiper on the bottom of the mop head rotating in the bucket [Delangue:  ¶96-¶98], is disposed in the bucket [Delangue:  Fig 3-5].

Regarding claim 5. Delangue as modified teaches the cleaning tool of claim 4, wherein the cleaning component is a bristle holder with bristles [Delangue:  66], and the bristles are capable of scraping and brushing the rotating wiper to clean the wiper [Delangue:  ¶98]; the water spray mechanism has a housing [Delangue:  ¶102; 10 & 60 houses (i.e. has a housing) the pump]; the bristle holder is floatably disposed in the housing [Delangue:  Fig 3-5; 63-64 & 66 are movably mounted on 60 (i.e. the housing)], and an elastic mechanism [Delangue:  66] is disposed between the bristle holder and the housing making the bristle holder to move upward to ensure the sufficient contact between the bristles and the wiper [Delangue:  66 ensures contact of 63 & 64 with the mop].

Regarding claim 6. Delangue as modified teaches the cleaning tool of claim 1, wherein the control member controls the water intake speed of a water intake [Delangue:  17] of the water spray mechanism [Delangue:  Fig 3; ¶108], so as to make the water intake speed lower than the water spray speed of the water spray mechanism [Delangue:  Fig 3; ¶108; 19 & 20 form a valve which controls the water intake speed at 17 so the water intake speed is lower that the water spray feed].

Regarding claim 15. Delangue as modified teaches the cleaning tool of claim 6, wherein the control member is a filter component disposed at the water intake of the water spray mechanism [Delangue:  Fig 6; ¶105, ¶113, ¶115, & ¶137; as shown in the figure, 27 & 51 for a filter (i.e. a water reduction device) that limits water flow].

Regarding claim 16. Delangue as modified teaches the cleaning tool of claim 6, wherein a detachable water tank [Delangue:  Fig 3-5; ¶103-¶104; 40 is removable mounted to 11 which is removable from 9] is mounted on the bucket [Delangue:  Fig 3; 9 is part of the bucket], the water tank has a water outlet [Delangue:  Fig 3 & 6; the out let is the gap between 27 & 51] and a water inlet [Delangue:  48], the water outlet is sealed against the water intake of the water spray mechanism [Delangue:  Fig 3 & 6].

Regarding claim 17. Delangue as modified teaches the cleaning tool of claim 1, wherein the squeezing component is an impeller [Delangue:  ¶15-¶16; the squeezing component is a rotary screw which is an impeller as it imparts motion to a fluid through rotation], and an impeller shaft [Huang:  Fig 11-12; 18 has an impeller shaft] extending out of the housing of the water spray mechanism from the upper portion of the impeller [Huang:  Fig 12; 16 is the top portion of the impeller]; a fixed shaft is disposed in the housing of the water spray mechanism, the transmission shaft is sleeved at the top of the fixed shaft, and the impeller shaft is sleeved on the fixed shaft through a bearing, the transmission shaft is connected to the impeller shaft [Delangue:  Fig 3-5; a multitude of shafts sleeved on one another is used to provide different rates of rotation].

Regarding claim 18. The cleaning tool of claim 17, wherein a rolling member [Delangue:  62] is disposed on the top of the fixed shaft, so as to support the transmission shaft and the mop head connected to the transmission shaft [Delangue:  Fig 3-5].

Regarding claim 19. The cleaning tool of claim 5, wherein the bristle holder is located on a side of the transmission shaft and arranged from the center to the outside of the housing [Delangue:  Fig 1, 4, & 5], the bristles have an inner end close to the transmission shaft in the radial direction and an outer end away from the transmission shaft in the radial direction [Delangue:  Fig 1, 4, & 5], and the height (hi) of the top surface of the outer end of the bristles is higher than the height (h2) of the top surface of the inner end of the bristles [Delangue:  Pursuant MPEP 2144.04-IV-B, it has been held that absent persuasive evidence that the particular configuration (e.g. shape) of the claimed invention is significant, changes in shape are considered to be matters of design choice which a person skilled in the art would have found obvious. In the instant case there is no evidence that the configuration in the limitation is significant and is therefore obvious for one of ordinary skill to make the bristles of Delangue have different heights].

Regarding claim 20. Delangue as modified teaches the cleaning tool of claim 15, wherein a recess [Delangue:  Fig 3-6; the bottom of 45 forms a recess where P is] is formed on the housing of the water spray mechanism [Delangue:  Fig 3-6], the water intake runs through the bottom of the recess, and the filter component is disposed inside the recess and can be taken out from the recess [Delangue:  Fig 3-6].

Regarding claim 22-23 & 25. Claim(s) 22-23 & 25 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 1-2, 6, & 15  Claim(s) 22-23 & 25 is/are therefore rejected for the same reasons set forth for claim(s) 1-2, 6, & 15.

Regarding claim 26. Claim(s) 26 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 1 & 15.  Claim(s) 26 is/are therefore rejected for the same reasons set forth for claim(s) 1 & 15.

Allowable Subject Matter
Claims 7-14 & 24 objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims based on the limitation of the switching mechanism as defined in the Claim Interpretation section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palmer (US 20070039117 A1) discloses a spin-dry mop bucket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723